Citation Nr: 1513217	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-06 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea (OSA). 

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active military duty from July 1987 to July 1991 and from September 2001 to June 2003. He also served in the Army National Guard (ARNG) from August 1991 to April 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating action of the Department of Veterans Affairs Regional Office (RO) in Fargo, North Dakota. 

The underlying issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. The weight of the evidence is against a finding that OSA was manifested during service or is otherwise related to any service-connected disability. 

2. In June and July 2006, the RO denied a claim of service connection for hypertension; the Veteran filed a notice of disagreement but did not perfect an appeal regarding this issue and the RO decision became final. 

3. Evidence received since the June and July 2006 RO decisions denying service connection for hypertension is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 


CONCLUSIONS OF LAW

1. The criteria for an award of service connection for OSA have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014). 

2. The June and July 2006 RO decisions that denied a petition to reopen a claim of entitlement to service connection for hypertension are final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2004).

3. Evidence received since the June and July 2006 RO decisions denying service connection for hypertension is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board is reopening the claim of service connection for hypertension. As this action is not prejudicial to that claim, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is necessary. 

With respect to the claim of service connection for OSA, in a January 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2014). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014). Relevant service treatment, VA and private medical records have been associated with the claims file. The Veteran was given a VA examination and later an adequate opinion considering the relevant facts of the case was rendered. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The duties to notify and to assist have been met.

New and Material Evidence

A claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7104(b) (West 2014). An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the new claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014). 

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Court has held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and not based on whether it would lead to a grant of the claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). In Shade, the claim was denied originally because there was no present disability and the evidence submitted to reopen the claim showed the Veteran currently had the present disability. The Court held the claim was to be reopened because new and material evidence was submitted even though there was still no nexus opinion of record. Id. 

The claim was last finally denied by the RO in June and July 2006 as there was no finding that hypertension was related to service. The Veteran filed a notice of disagreement, but did not perfect a substantive appeal on this issue of service connection for hypertension. The denial became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2006). 

Prior to July 2006, the evidence included service treatment, private and VA records and the Veteran's claim; the June and July RO decisions noted the Veteran was diagnosed with hypertension in November 2004, which was not during active duty service and a nexus was lacking. 

Since July 2006, the RO granted a claim of service connection for diabetes mellitus in September 2010. The Veteran then filed to reopen the claim of service connection for hypertension on the basis that hypertension was secondary to the new service-connected diabetes mellitus. Other evidence in the file includes a VA examination report with a negative nexus opinion as to secondary service connection, private records and other VA records. 

The Board finds the criteria for reopening a claim on the basis of new and material evidence has been met; the new lay evidence asserting another theory of entitlement raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  The claim of service connection for hypertension is reopened. 

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014). 

Service connection generally requires evidence of (1) a current disability; (2) evidence (to include lay evidence) of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and does not include OSA. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). So continuity will not be considered; in any case, the Veteran does not contend that OSA started in service (see February 2013 appeal form). 

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2014). Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. The Court went on to state that "[P]ursuant to § 1110 and § 3.310(a), when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation." Id. 

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established. 38 C.F.R. § 3.310(b). This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. Id. The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. Id.

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves three steps: competency, credibility and weighing the evidence as a whole. First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (2014). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372, 1377, Footnote 4 (Fed. Cir. 2007). However, laypersons have generally been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Service treatment records generally do not show symptoms of, a diagnosis for or complaints regarding OSA. 

In November 2009 Dr. TM noted fatigue and sleep clinic consultation was recommended. In February 2010, Dr. KF noted the symptoms and explained that the Veteran's wife only reported snoring. The impression was snoring and excessive daytime sleepiness in the setting of obesity, hypertension, diabetes and hyperlipidemia. Dr. KF stated: "These are concerning for sleep disordered breathing. " In March 2010, Dr. KF stated the polysomnogram assessment was OSA. In September 2010, the RO granted a claim of service connection for diabetes mellitus II, effective March 2006, pursuant to a grant by an August 2010 Board decision. 

In February 2011, a VA examination report for respiratory conditions noted that the Veteran was claiming service-connection for OSA. The claims file was not provided or reviewed, but private records were reviewed. Military service dates were incorrectly noted; however the examiner did see that the Veteran was diagnosed with OSA in 2010, which was after his actual service periods. The examiner interviewed the Veteran, who was unsure of any sleep apnea symptoms dating back to service. He had no witness statements. Obesity and a large neck size were noted. The diagnosis was OSA, not using continuous positive airway pressure (CPAP). 

In March 2013, a VA opinion was sought regarding secondary service connection. The opinion writer determined that OSA was unlikely due to the order or result of the service-connected diabetes mellitus. Also, his OSA was unlikely to be aggravated beyond the natural progression by his service-connected diabetes mellitus. 

The opinion writer stated that there was no scientific evidence that diabetes mellitus in itself is a risk factor or aggravating factor for sleep apnea, obstructive sleep apnea is a pathological condition typically associated with obesity, upper respiratory airway obstruction, craniofacial abnormalities, tonsillar and adenoid hypertrophy, etc. In support, she cited to the medical reference guide Up-to-date which noted that the risk factors for OSA include obesity (the best documented risk factor), craniofacial abnormalities, and upper airway soft tissue abnormalities. Potential risk factors also included heredity, smoking, and nasal congestion. Further association was noted with all causes of mortality and chronic medical illnesses; however, diabetes mellitus was not listed. 

The Board finds the Veteran would be competent under 38 C.F.R. § 3.159(a)(2) to report symptoms regarding OSA, but has not done so other than to assert that OSA is related to his service-connected diabetes mellitus. However, the etiology of OSA is not something that is readily observable and requires expertise. See Woehlaert, 21 Vet. App. 456. 

The Board finds the March 2013 VA opinion to be the most probative evidence in the file as it provides a thorough explanation as to the theories of entitlement involved in the case. See Nieves-Rodriguez, 22 Vet. App. 295.  Moreover, the examiner's conclusions are not refuted by any other opinion of record.  As a result, the Board assigns this opinion great weight. 

Service connection on a direct basis fails because the nexus element for service connection is not established for OSA. See Shedden, 381 F.3d at 1167. Further, the weight of the evidence is against a finding that OSA has been caused or aggravated by service-connected diabetes. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439. The benefit-of-the-doubt rule is not for application and claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for OSA is denied.

New and material evidence having been received, the petition to reopen the claim of service connection for hypertension is granted. 


REMAND

If certain chronic diseases become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service. One of the listed diseases is cardiovascular-renal disease, to include hypertension. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

While the Veteran's last period of active duty ended in June 2003, his ARNG service ended in April 2006. The record shows he was diagnosed with hypertension in November 2004, which was not within one year of separation from active duty service. The Veteran is not claiming that his hypertension started on active duty or that it occurred during a time of active duty for training (ADT) or inactive duty for training (IDT) while in the ARNG, only that it is due to or aggravated by his service-connected diabetes mellitus. (In any event, case law establishes that no presumptions are typically applicable for ADT/IDT service. See Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010)).

Here, the Board finds that an opinion is needed to determine when the hypertension actually began, since there are some blood pressure readings that could suggest hypertension prior to the actual diagnosis in November 2004 and possibly during a presumptive period. Also, while November 2010 and an April 2012 opinion state the hypertension was not caused by diabetes mellitus, there has been no express consideration of secondary aggravation under 38 C.F.R. § 3.310(a) and Allen v. Brown, 7 Vet. App. 439. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for an examination with a VA examiner who is qualified to determine the nature and etiology of diagnosed hypertension. A copy of this remand and the claims file should be provided to the examiner in conjunction with the examination. 

After the examination, the examiner should review the entire file, to include the following:

* An August 1992 general medical VA examination noting that blood pressure was 140/80;

* A November 1999 Dr. PH letter noting a family history of high blood pressure only;

* Blood pressure readings trending higher (see December 1999 report of medical examination; December 2001, July 2002, January 2003, September 2004 service treatment records); 

* A November 2004 Dr. T.M. record showing and initial diagnosis of hypertension; 

* A May 2005 Dr. T.M. record stating the Veteran was started on medication in January 2005; 

* A January 2006 ARNG aeromedical summary focusing mostly on diabetes, but also noting hypertension (not active duty service at this point);

* And the November 2009 and 2010 and April 2012 VA examination reports which either just explain hypertension was not caused by diabetes or say there is no "link" but do not specifically address secondary aggravation. 

After reviewing the relevant records mentioned above and performing an examination, the examiner should answer the following questions:

* Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed hypertension was incurred in or related to active duty service?

* If not, is it at least as likely as not that hypertension began within one year of separation in June 2003 and manifested itself to 10 percent (under 38 C.F.R. § 4.104, Diagnostic Code 7007, a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required)?

* If not, is it at least as likely as not that service-connected diabetes mellitus caused hypertension?

* If not, can the baseline level of severity of the hypertension be determined?

o If so, is there any permanent increase in of the hypertension that is due to the service-connected diabetes mellitus?

o If there was a permanent increase in the hypertension due to the diabetes mellitus, was such an increase was beyond the natural progress of the arthritis?

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

2. Re-adjudicate the claim. If the decision remains in any way adverse to the appellant, provide her and his representative with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


